Title: To George Washington from John Watson Tadwell Watson, 5 June 1782
From: Watson, John Watson Tadwell
To: Washington, George


                  
                     (Duplicate)
                     Sir
                     New York June 5th 1782.
                  
                  The Arrival of Captain Ludlow of the Brigade of Guards, in this
                     place, brought us intelligence of a Conduct so very extraordinary, that the
                     Annals of History furnish no Anecdoete of a similar Proceeding.
                  The astonishment of all orders of Men was equal on hearing the
                     Account, but having the Honor at present of commanding the Brigade in which
                     Captain Asgill is an Officer, I felt myself too interested, not to wait on the
                     Commander in Chief to learn his Opinion.
                  He did me the honor to inform me that upon this, as upon every
                     other occasion, his endeavour should be exerted to put himself perfectly in the
                     right. that he presumed in an affair of this importance General Washington
                     would be as cautious not to put himself in the wrong.
                  So far only, am I justified in speaking of the Commander in
                     Chief; but as Captain Asgills commanding Officer, I think it right to inform
                     you, that Lipponcot a Prisoner confined on suspicion of being accessary to the
                     death of Huddy—having been brought before a General Court Martial for that
                     Offence, urged the incompetency of that Court to try him, & refused to
                     plead—in consequence of this, the Court was adjourned with the design of
                     consulting the Crown Lawyers.
                  A Council was called for the purpose of investigating every thing
                     that might be offer’d upon that subject.
                  The prisoners Plea has been overuled & in my situation I
                     consider it my duty to inform you, that the Members of that Court Martial are
                     again order’d to Assemble for going on with the tryal of the Prisoner
                     Lippincot. I am Sir Your humble Servant
                  
                     Jno. W.T. Watson Lt Col.
                     Comdg Brigde of Guards
                     
                  
               